 In the Matter of STOKELY FOODS, INC., EMPLOYERandAMALGAMATEDMEAT CUTTERS AND BUTCHER WORKMEN OF NORTH AMERICA, AFL,PETITIONERIn the Matter of STOKELY FOODS, INC., EMPLOYERandINTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA, LOCAL UNION No. 621, AFL, PETITIONERCases Nos. 10-RC-148 and 10-RC-153, respectivelySUPPLEMENTAL DECISIONORDERANDCERTIFICATION OF REPRESENTATIVESJanuary 31, 1949Pursuant to a Decision and Direction of Elections 1 in the above-entitled proceeding, separate elections by secret ballot were conductedby the Regional Director for the Tenth Region in units thereindescribed.2Thereafter, Tallies of Ballots were furnished to theparties.The Tally in Case No. 10-RC-148 shows that of 137 eligible voters,132 persons cast ballots of which 41 were for the Petitioner in thatcase, 87 were against, and 4 were challenged.No objections to the con-duct of the election have been filed by any of the parties within the timeprovided therefor.As it appears from the Tally that no collectivebargaining representative has been selected, we shall dismiss the peti-tion.The Tally in Case No. 10-RC-153 shows that of 7 eligible voters,6 persons cast ballots of which 4 were for the Petitioner in that caseand 2 against.On September 2, 1948, the Employer filed timely objec-tions to the conduct of the election and to conduct affecting the results1 78 N L R. B 842.2 In Case No.10-RC-148, the appropriate unit was found to be: all production andmaintenance employees at the Newport,Tennessee, plant of the Employer, including alltruck drivers other than over-the-road truck drivers,but excluding laboratory employees,office and clerical employees,over-the-road truck drivers, farm laborers,seasonal workers,guards,professional employees,subforemen and supervisors.In Case No.10-RC-153, the appropriate unit was found to be:all over-the-road truckdrivers at the Newport,Tennessee,plant of the Employer,excluding truck drivers otherthan over-the-road truck drivers, all production and maintenance employees,laboratoryemployees,office and clerical employees,farm laborers,seasonal workers, guards,profes-sional employees,subforemen and supervisors.81 N. L.R. B., No. 79.449 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the election.The Regional Director issued and duly served uponthe parties on November 16, 1948, his Report on Objections, recom-mending that the objections of the Employer be overruled.On No-vember 27, 1948, the Employer filed exceptions to the Report onObjections.The objections of the Employer allege as bases for setting aside theelection : (1) that five straight truck drivers, who were in fact over-the-road truck drivers and therefore within the appropriate unit and eligi-ble to participate in the election, presented themselves at the pollingplace, demanded ballots so that they might vote, but were not permit-ted by the Board's agents to cast ballots; (2) that one Frank S. Parks,known by the Board's agents conducting the election to be an activemember of the petitioning union, but not so known to the Employer'srepresentatives, was permitted to act as an observer in the election andhis presence and actions interfered with, restrained, and coerced theemployees in their free participation in the election; (3) that anobserver at the election selected by the Employer was refused the rightto challenge the ballot of Frank S. Parks for good cause; and (4) thatthe Field Examiner conducting the election presented to the observersfor their signatures a form entitled "Certification on Conduct of Elec-tion" approximately 15 minutes before the time that the polls were tobe officially closed and that when the observers selected by the Em-ployer objected to signing, the Field Examiner threatened and intimi-dated them.As regards the first objection, it appears from the investigation ofthe Regional Director that before the elections, a representative of theEmployer prepared lists of eligible voters in accordance with theBoard's Decision; that, also before the elections, representatives ofthe Employer and the Petitioners met in joint conference and checkedand approved the eligibility lists as prepared by the Employer; thatthe names of the five straight truck drivers whose exclusion from theover-the-road voting unit in Case No. 10-RC-153 is now questioned ap-peared on the list furnished by the Employer as plant drivers eligibleto vote in the election in Case No. 10-RC-148; that these five personspresented themselves at the polling place, were advised that theirnames appeared on the eligibility list for the election in Case No. 10-RC-148 and voted in that election without challenge by the Employer;and that these five individuals are customarily employed to drive smalltrucks in and around the Employer's plant and deliver loads for com-paratively short distances.The Employer now contends that the Regional Director's finding,with respect to the particular duties of the employees in question, isessentially contrary to fact.However, as the Employer prepared theeligibility lists for the elections, checked and approved them and STOKELY FOODS, INC.451did not challenge the right of these straight truck drivers to vote inthe election in Case No. 10-RC-148, we are impelled to agree with theRegional Director that they voted properly in that election.More-over, an examination of the record in this case discloses that the Em-ployer at the hearing took the position that the distinction betweenover-the-road truck drivers and plant truck drivers should be deter-mined by the fact that the former drive semi-trailers, whereas the latterdrive straight trucks.Although the Board's customary definition ofover-the-road truck drivers is not based primarily upon the type oftruck driven,3 the evidence as to the duties of the drivers in the caseindicates that the semi-trailer drivers carry canned goods to customerswhose warehouses are in a six- or seven-State area, while the straighttruck operators are generally limited to local deliveries in and aboutthe plant or from the farm to the plant. It is apparent, therefore,that the Employer's semi-trailer truck drivers are in fact its over-the-road drivers, and its straight truck drivers are in fact its planttruck drivers.Accordingly, we find that the straight truck driversherein concerned were properly included within the group of em-ployees eligible to vote in Case No. 10-RC-148 and were thus ineligibleto vote at the election held in Case No. 10-RC-153.The second and third objections of the Employer alleged as groundsfor setting aside the election are: (1) that the presence and conductof Frank S. Parks, an active union member, as an observer had a coer-cive effect upon the employees who were voting; and (2) that the factthat he was an observer constituted good cause for challenging hiseligibility to vote.However, we do not agree with the Employer'scontention that the mere presence of a fellow employee as an observerprevented a free choice in the selection of a collective bargaining rep-resentative 4Furthermore, the Regional Director's finding is thatParks' conduct was exemplary in the present instance.Under the cir-cumstances, we see no impropriety in the fact that Parks, an eligiblevoter, acted as observer for the Petitioner and voted.5Althoughthe observer selected by the Employer was improperly denied the rightto challenge Parks' ballot by the Field Examiner, no prejudice re-sulted therefrom in the present instance, as we would have overruledthe challenge to the ballot of the employee concerned.Accordingly,we find that the second and third objections of the Employer arewithout merit.With respect to the fourth objection, the Regional Director foundthat the Field Examiner did in fact distribute, 15 minutes before the'SeeMatter of Omaha Cold Storage Company,73 N. LR.B. 406 and cases citedtherein.4 SeeMatter of United States Gypsum Company,80 N. L. R. B.1205,wherein wefound that the mere presence of a union official,who was also an employee,as an observerdid not interfere with the voters' freedom of choice.'Matter of Kroder-Reubel Company,Inc.,72 N. L. R. B 240.829595-50-vol. S1-30 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime for closing the polls, copies of the "Certification On Conduct ofElection" to all observers to be read and signed, but that they werenot told, as contended by the Employer, that they were required by lawto sign them.At most, the distribution by the Field Examiner ofthe copies of the "Certification" can be considered a premature closingof the polls.However, as six of the seven eligible voters had alreadycast ballots and it was known to the persons participating in the elec-tion that the seventh eligible voter was out of the city and would notreturn before the closing of the polls, we do not believe the Field Ex-aminer's action in this respect was improper 6 There is no evidencethat the non-voter did not vote for any reason connected with thepremature closing of the polls, or that he appeared at the polling placeafter the official closing and attempted to vote.Accordingly, we findno merit to this objection 7Under all the circumstances, we find that the objections of the Em-ployer do not raise substantial or material issues with respect to theconduct of the election and conduct affecting the results of the election.The objections and exceptions of the Employer are accordinglyoverruled.As the Tally in Case No. 10-RC-153 shows that a majority of allballots cast were for the Petitioner, we shall certify it as the collectivebargaining representative of employees in the appropriate unit.ORDERIT IS HEREBY ORDEREDthat the petition for investigation and certi-fication of representatives filed in Case No. 10-RC-118 be, and ithereby is, dismissed.CERTIFICATION OF REPRESENTATIVESIT ISHEREBY CERTIFIEDthat International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Local UnionNo. 621, AFL, has been designated and selected by a majority of theemployees of Stokely Foods, Inc., Newport, Tennessee, in the unitheretofore found by the Board to be appropriate in Case No. 10-RC-153, as their representative for the purposes of collective bargaining,and that, pursuant to Section 9 (a) of the Act, the said organizationis the exclusive representative of all the employees in such unit forthe purposes of collective bargaining, with respect to rates of pay,wages, hours of employment and other conditions of employment.MEMBERSMURDOCK and GRAY took no part in the consideration ofthe above Supplemental Decision, Order, and Certification of Repre-sentatives.eSeeMatter of NationalKaolinProductsCompany,73 N. L R. B. 1161.'SeeMatter of MorrisHarris and Anna Harris,d/b/a Union Manufacturing Company,72 N. L.R. B. 494.